153 Mich. App. 528 (1986)
396 N.W.2d 470
HARVEY
v.
GERBER
Docket No. 86899.
Michigan Court of Appeals.
Decided July 22, 1986.
Gary M. Victor, for plaintiff.
Before: SHEPHERD, P.J., and ALLEN and G.R. COOK,[*] JJ.
PER CURIAM.
Plaintiff filed suit against defendants, owners of apartment complexes in Washtenaw County, alleging that they made improper claims against his security deposit contrary to the landlord-tenant relationship act, MCL 554.601 et seq.; MSA 26.1138(1) et seq., and the Michigan Consumer Protection Act (MCPA), MCL 445.901 et seq.; MSA 19.418(1) et seq. The circuit court granted plaintiff's motion for summary judgment and awarded plaintiff a money judgment of $355, plus prejudgment interest at five percent, together with attorney fees of $805. Plaintiff subsequently moved for reconsideration and redetermination of attorney fees and also requested additional attorney fees for bringing the motion for reconsideration. The circuit court increased the attorney fee award to $1,500, but denied extra attorney fees *530 relating to the motion for reconsideration. Plaintiff appeals the denial of additional attorney fees for bringing the motion for reconsideration and the denial of prejudgment interest on attorney fees awarded. We affirm.
Plaintiff argues that the trial court should have awarded prejudgment interest under MCL 600.6013; MSA 27A.6013 on the attorney fee award. We disagree. The MCPA allows for the recovery of "reasonable attorneys' fees" in addition to damages. MCL 445.911(2); MSA 19.418(11)(2). The prejudgment interest statute provides that "interest shall be allowed on a money judgment." MCL 600.6013(1); MSA 27A.6013(1). The objectives of the prejudgment interest statute are to compensate the prevailing party for the loss of use of monies owed to defray the cost of litigation. Osinski v Yowell, 135 Mich. App. 279, 288; 354 NW2d 318 (1984). Attorney fees are taxable as costs. MCL 600.2405; MSA 27A.2405. Applying the prejudgment interest statute to attorney fees is illogical in light of these policies. Where a statute or court rule awards attorney fees, the cost is sufficiently defrayed. The cases under the no-fault act cited by plaintiff are inapplicable because under that act attorney fees are imposed only in limited circumstances to penalize recalcitrant insurers for unreasonably refusing to pay benefits. See Liddell v DAIIE, 102 Mich. App. 636; 302 NW2d 260 (1981), lv den 411 Mich. 1079 (1981).
Plaintiff's argument that the trial court abused its discretion by denying plaintiff's request for attorney fees incurred in bringing his motion for reconsideration is also without merit. The trial court in a written opinion denied these extra attorney fees for the reason that the rehearing was necessitated by plaintiff's failure to present *531 the law and argument at the first hearing. Since appellant has not filed a transcript of the proceedings in the trial court as required under MCR 7.210(B)(1)(a), we have only the trial court's explanation before use for review. We cannot say that the trial court abused its discretion in denying additional attorney fees for the reason it gave.
Attorney fees on appeal are denied.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.